Title: To James Madison from William Jarvis, 2 November 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 2d. Novr. 1803
					
						By the Ship Edward, Capn.  via Philadelphia I had the honor to address the fo.
						It would seem that the British Government are apprehensive for the safety of British  in this Country and Spain, from the Notice put up  Lloyd’s Coffee house that all vessels intended for Spain & Portugal were not to be cleared out until further orders.  This if a fact implies danger from a quarter altogether unexpected; however, it may only be a measure of precaution growing out of the uncertainty of the British Cabinet of the intentions of the French Government toward this Country.  If the information in my last is correct this point is now ascertained; and that it is correct seems to be generally understood here; but still some difficulty may arise with the English Court from the Terms upon which the neutrality of the two Kingdoms have been confirmed by France, it being the general opinion that it was by paying a large Sum of Money.  On the other hand it is still said as it regards Portugal that the neutrality was effected through the mediation of Russia; a seeming contradiction of it’s being purchased.
						The inclosed from Mr. Simpson informed me of the misunderstanding with Morocco being adjusted: upon which I congratulate Government.  Inclosed are likewise letters from Messrs. Graham, Leonard and Preble.  With the highest consideration, I have the Honor to be, Sir, Your most obedient humble Servant
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
